                      Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1258 Page 1 of 9




                          1 Ian A. Rambarran, Bar No. 227366
                            Daniel S. Smith, Bar No. 312330
                          2 KLINEDINST PC
                            801 K Street, Suite 2100
                          3 Sacramento, California 95814
                            (916) 444-7573/FAX (916) 444-7544
                          4 irambarran klinedinstlaw.com
                              sm1t     me mst aw.com
                          5
                              Attorneys for Defendants BANK OF
                          6 NEW YORK MELLON and BAYVIEW
                              LOAN SERVICING, LLC
                          7

                          8
                                                   UNITED STATES DISTRICT COURT
                          9
                                                SOUTHERN DISTRICT OF CALIFORNIA
                         10
                         11
             <;j"
             ,....,           ERNESTINE B. JURAN,                        Case No. 3:19-cv-01501-DMS-LL
    0
    OLI)
             CX)         12
    ,-l(J'\
    N <(
                                          Plaintiff,
uw~
a.. f--                  13
    ~ z a:
f--:::) 0
(/) i.n       LJ...
                                    V.                                   DEFENDANTS BANK OF NEW
z ... ~
~ tu <(                  14                                              YORK MELLON AND BAYVIEW
filwU
z a: -
                              MORTGAGE ELECTRONIC                        LOAN SERVICING, LLC'S
~ f-- 0
Q   i.n ~
                         15   REGISTRATION SYSTEMS, INC.;                RESPONSE TO PLAINTIFF'S
    ~w
    ,....,
     ::;:
                              BANK OF AMERICA, N.A.; THE                 NOTICE OF VOLUNTARY
    0~                   16   BANK OF NEW YORK MELLON                    DISMISSAL
    CXlU
              <(
             i.n
                              FKA THE BANK OF NEW YORK, AS
                         17   TRUSTEE FOR THE                            Judge: Hon. Dana M. Sabraw
                              CERTIFICATEHOLDERS OF THE                  Magistrate: Hon. Linda Lopez
                         18   CWALT, INC. ALTERNATIVE                    Courtroom: 13A
                              LOAN TRUST 2004-J12 MORTGAGE
                         19   PASS-THROUGH CERTIFICATES,
                              SERIES 2004-J12; BAYVIEW LOAN
                         20   SERVICING, LLC; AMERICAN
                              MORTGAGE NETWORK, INC.;
                         21   CALM CREEK, INC.; AMERICAN
                              MORTGAGE NETWORK, LLC; and
                         22   DOES 1 through 5, inclusive,
                         23               Defendants.
                         24

                         25   I.    INTRODUCTION
                         26         Defendants Bayview Loan Servicing, LLC and The Bank ofNew York
                         27   Mellon FKA The Bank of New York, As Trustee for Certificateholders of the
                         28 CWALT, Inc. Alternative Loan Trust 2004-J12 Mortgage Pass-Through

                                                                     1                 Case No. 3:19-cv-01501-DMS-LL
                                     DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                    Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1259 Page 2 of 9




                            Certificates, Series 2004-112 ( collectively, "Defendants") do not oppose Plaintiffs
                        2 Notice of Voluntary Dismissal. However, Defendants respectfully request that the

                        3   Court dismiss Plaintiffs' Complaint with prejudice.
                        4   II.     PROCEDURAL HISTORY
                        5           On July 1, 2019, Plaintiff Ernestine B. Juhan filed her Complaint in San
                        6   Diego Superior Court, Case No. 37-2019-00033847-CU-OR-NC. (ECF No. 1.)
                        7   Plaintiffs Complaint alleged 10 causes of action, including a cause of action for
                        8   violations of the Racketeer Influenced and Corrupt Organizations Act ("RICO").
                        9   (Id.)
                       10           On August 12, 2019, Defendants American Mortgage Network, Inc. and
                       11   American Mortgage Network, LLC ( collectively, "AMN") removed this case to
            ,;!"
            .....
     oco               12 federal court based on Plaintiffs RICO claim. (Id.) On August 30, 2019, Plaintiff
     Qll)
     . . . °'
     N <I:
u
CL
      UJ
      t:; ~
            -          13   filed a motion to remand this matter back to state court. (ECF No. 5.)
f- :::, 0
Vl l/) LL
z       ... ~
- t::; <I:
                       14           On September 3, 2019, AMN filed a motion to dismiss Plaintiffs Complaint
@LI.Ju
z     o'.      -
- f- 0
Q    l/) ~
                       15   for failure to state a claim pursuant to Federal Rules of Civil Procedure Rule
     ::><'.'. UJ
     ..... :E
     0~                16   12(b)(6). (ECF No. 6.) On September 4, 2019, Defendants Bank of America, N.A.
     co u
            <I:
            l/)
                       17 ("BOA") and Mortgage Electronic Registrations Systems, Inc. ("MERS") also filed
                       18   a motion to dismiss Plaintiffs Complaint pursuant to Rule 12(b )(6). (ECF No. 8.)
                       19           On October 11, 2019, the Court denied Plaintiffs motion to remand, and
                       20 retained jurisdiction over all claims. (ECF No. 16.) On October 16, 2019, Plaintiffs
                       21   counsel filed a motion to withdraw. (ECF No. 15.) On October 21, 2019, the Court
                       22 granted Plaintiffs counsel's request to withdraw and continued the hearing on the
                       23 pending motions to dismiss, originally set for November 1, 2019, to December 6,
                       24 2019. (ECF No. 19.) The Court ordered the continuance so that Plaintiff could have
                       25 the opportunity to respond either prose or with new counsel. (Id.)
                       26           On November 5, 2019, Defendants filed their own Rule 12(b)(6) motion to
                       27 dismiss Plaintiffs Complaint. (ECF No. 20.) On November 22, 2019, and
                       28 December 3, 2019, Plaintiff, now proceeding pro se, filed oppositions to each

                                                                     2                 Case No. 3:19-cv-01501-DMS-LL
                                     DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISM[SSAL
                   Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1260 Page 3 of 9




                       1   motion to dismiss. (ECF Nos. 23, 24, 31.) On November 27, 2019, and December
                       2   5, 2019, each defendant filed a reply in support of their respective motions to
                       3   dismiss. (ECF Nos. 28, 29, 32.)
                       4          On December 6, 2019, after full briefing on each defendant's respective
                       5   motions to dismiss, Plaintiff filed a Notice of Voluntary Dismissal Without
                       6   Prejudice as to all defendants. (ECF No. 33.) Plaintiffs Notice provided no insight
                       7   as to why Plaintiff sought dismissal at this particular juncture of the case. This
                       8   response followed.
                       9   III.   LEGAL ARGUMENT
                      10          Under Federal Rule of Civil Procedure 4 l(a)(l), a plaintiff has an absolute
                      11   right to voluntarily dismiss her action prior to service by the defendant of an answer
            '<j"
            ,-<
       oco            12   or a motion for summary judgment. (Concha v. London, 62 F.3d 1493, 1506 (9th
       OLil
       ,-lO)
       N <i:
u      UJ -           13   Cir. 1995).) A plaintiff may dismiss her action so long as the plaintiff files a notice
o..t~
f- :::, 0
tn     l/) LL
z ... ~               14   of dismissal prior to the defendant's service of an answer or motion for summary
-@UJU
   tu <i:
 z o:'. -
:;z-   f- 0
       l/) ~
                      15 judgment. (See Lockary v. Kayfetz, 917 F .2d 1150, 1157 (9th Cir. 1990).) The
       ~ UJ
       ,.....:e:
       0~             16   dismissal is effective on filing and no court order is required. ( Concha, supra, 62
       co u
             <i:
            l/)
                      17 F.3d at p. 1506.) The filing of a notice of voluntary dismissal with the court

                      18   automatically terminates the action as to the defendants who are subject of the
                      19   notice. (Id.) Unless otherwise stated, the dismissal is ordinarily without prejudice
                      20   to plaintiffs right to commence another action for the same cause against the same
                      21   defendants. (Id. (citing McKenzie v. Davenport-Harris Funeral Home, 834 F.2d
                      22   930, 934-935 (9th Cir. 1987).)
                      23          Federal Rule of Civil Procedure 41 "vests the district court with discretion to
                      24   dismiss an action at the plaintiffs insistence upon such terms as the court deems
                      25   proper." (Hargis v. Foster, 312 F.3d 404,412 (9th Cir. 2002).) This "broad grant of
                      26   discretion" does not prefer one type of dismissal over another. (Id.) "In a separate
                      27   clause, [Federal] Rule 41 provides that orders that fail to specify whether dismissal
                      28   is with or without prejudice are to be interpreted as dismissals without prejudice."

                                                                   3                 Case No. 3:19-cv-01501-DMS-LL
                                   DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1261 Page 4 of 9




                    I   (Id.) "In this limited sense, the rule has a default position, but this default position
                    2   applies to an interpretation of a silent order, not to the district court's discretionary
                    3   decision in the first instance." (Id. ( citing Semtek Int'! v. Lockheed Martin Corp.,
                    4   531 U.S. 497, 503 (2001) and 9 Charles Alan Wright & Arthur R. Miller, Federal
                    5   Practice and Procedure § 2367 (2d ed. 1994) ("If the plaintiff either moves for
                    6   dismissal without prejudice or fails to specify whether the request is for dismissal
                    7   with or without prejudice, the matter is left to the discretion of the court. The court
                    8   may grant dismissal without prejudice or may require that the dismissal be with
                    9 prejudice. If the court's order is silent on this point, the dismissal is without

                   10 prejudice .... ")
                   11         Dismissal with prejudice is appropriate where "it would be inequitable or
    000
          ""
          ,-<
                   12 prejudicial to allow plaintiff to refile the action." (Burnette v. Godshall, 828
    OlJ"l
    HO'\
    N <C
uw-
0.. f- z
                   13   F.Supp. 1439, 1443 (N.D. Cal. 1993).) "Courts consider three factors in
    - er:
f- :::, 0
(/)CJ)    u..
z ... ~
- tu<(
                   14 determining whether to dismiss with or without prejudice: (1) the defendant's effort
@wU
z er: ~
- f- 0
Q   CJ)~
                   15 and expense involved in preparing for trial, (2) excessive delay and lack of diligence
    ::>'.'.w
     Z:
    ,-<
    0~             16 on the part of the plaintiff in prosecuting the action, [ and] (3) insufficient
    cou
      <(
          CJ)
                   17 explanation of the need to take a dismissal." (Senne v. Kan. City Royals Baseball
                   18   Corp., No. 14-cv-00608-JCS, 2016 U.S. Dist. LEXIS 88014, at *61 (N.D. Cal. July
                   19   6, 2016) (quoting Burnette, supra, 828 F. Supp. at p. 1443).) "Additionally, the
                   20 district court must weigh the relevant equities and do justice between the parties in
                   21   each case, imposing such costs and attaching such conditions to the dismissal as are
                   22 deemed appropriate." (Id.) Dismissal with prejudice is appropriate where "it would
                   23   be inequitable or prejudicial to allow plaintiff to refile the action." (Burnette, supra,
                   24 828 F.Supp. at p. 1443.)
                   25         A.     Plaintifrs Notice of Dismissal is Devoid of Any Reason for the
                   26                Dismissal
                   27         Plaintiffs Notice of Dismissal gives no reasoning or explanation as to why
                   28 Plaintiff chose to dismiss her action at this juncture. Plaintiffs decided to file this

                                                                4                  Case No. 3:19-cv-01501-DMS-LL
                                DEFENDANTS' RESPONSE TO PLAlNTIFF'S NOTICE OF VO LUNT ARY DISMISSAL
                   Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1262 Page 5 of 9




                       1   action in the first instance. Plaintiff could have dismissed her case much earlier in
                       2 time, such as when her counsel withdrew. However, Plaintiff maintained this action
                       3 through full briefing on three separate dispositive motions, forcing all defendants to
                       4 expend significant time and resources defending against 10 separate, yet completely
                       5 baseless, causes of action. Plaintiffs dismissal at this juncture, after full briefing on
                       6 the various motions to dismiss, indicates that Plaintiff is attempting to avoid a
                       7 second adverse judgment on the merits relating to the foreclosure of her property.
                       8 Indeed, it is highly likely that Plaintiffs aim is to refile this action at a later date.
                       9         B.     Plaintifrs Notice of Voluntary Dismissal Attempts to Beat
                      10                Defendants to the Punch
                      11         Simply put, the entirety of Plaintiffs Complaint lacks merit and cannot
          ~
          ,.....
    oco               12 withstand Defendants' Motion to Dismiss. Plaintiff asserted 10 causes of action in
    OLJ"l
    ,..... O'\
    N <l'.
uw-
Cl. f- z
                      13 her Complaint and each one fails to state a cause of action against Defendants.
    - er:
f- ::::J 0
lll Vl u..
z      .. ~
- f- <l'.
                      14         For example, Plaintiffs entire Complaint is barred by the application of res
@t±ju
z er:         -
- f- 0
QVl ~                 15 judicata, as this action seeks to challenge the same foreclosure of her property as in
    ~ w
    ,..... ::E
    o;'.2             16 her prior state court lawsuit, Juhan I. (See Lomeli v. JP Morgan Chase Bank, NA.
    co u
           <l'.
          Vl
                      17 (C.D. Cal. Oct. 5, 2015), No. CV-1504022-MWF (PJWx)) 2015 U.S. Dist. LEXIS
                      18   189388, at *12-14 ["[D]istrict courts in California have repeatedly recognized that,
                      19 under California law, plaintiffs seeking to set aside a foreclosure may not re-litigate
                      20 their claims in subsequent actions, even when the second lawsuit asserts different
                      21   causes of action or challenges different aspects of the loan or foreclosure process.];
                      22 Prado v. Quality Loan Serv. Corp., No. C-13-4536, 2014 U.S. Dist. LEXIS 1129,
                      23 2014 WL 46634, at *1 (N.D. Cal. Jan. 6, 2014) [holding that the plaintiffs two cases
                      24 raised the same claims because she was seeking "a remedy for the same injury in
                      25 both cases - in essence, a wrongful foreclosure"].) In response to Defendants'
                      26 Motion to Dismiss, Plaintiff did not address Defendants' res judicata argument,
                      27 thereby conceding the argument on the merits. (See Walsh v. Nev. Dep't of Human

                      28 Res., 471 F.3d 1033, 1037 (9th Cir. 2006).) This alone is fatal to Plaintiffs entire

                                                                  5                 Case No. 3:19-cv-01501-DMS-LL
                                  DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
               Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1263 Page 6 of 9




                       Complaint.
                   2          Moreover, each of Plaintiffs individual claims are predicated on the
                   3 purportedly defective assignments of her Deed of Trust. However, the chain of title
                   4 to Plaintiffs property is clean. Critically, Plaintiff cannot, as a matter of law, be
                   5 harmed by an assignment of a Deed of Trust and lacks standing to challenge such
                   6 assignments. (See Maynard v. Wells Fargo Bank, NA., No. 12cv1435, 2013 U.S.
                   7 Dist. LEXIS 130800, at *27 (S.D. Cal. Sept. 11, 2013); see also Kalnoki v. First Am.
                   8   Tr. Servicing Tools, LLC, 8 Cal.App.5th 23.) Thus, each of Plaintiffs individual
                   9 causes of action fail on their own accord because each is premised on the
                  10 purportedly defective assignments of Plaintiffs Deed of Trust.
                  11          Undoubtedly, Plaintiffs Notice of Voluntary Dismissal is an attempt to beat
        'SI"
        ,-j
   OCX)
   OLI)
                  12 Defendants to the punch, i.e., to avoid having her case dismissed due to Defendants'
   ,-j (j\
   N <l:
uw-               13 Motion to Dismiss. Were this Court to dismiss Plaintiffs Complaint without
a. I:;~
f- => 0
(/) (/) u...
z ... '.j         14 prejudice, it would not change the fact that all of Plaintiffs claims are vulnerable to
-filwU
    tu  <l:
z a::      -
- f- 0
Q (/) ~           15 Federal Rule 12(b )(6) motions and could not proceed beyond the pleading stage.
    ~w
    ,-j ::,:
   o;'2           16 Thus, a dismissal with prejudice will conserve judicial resources by preventing
   CXlU
      <l:
        (/)
                  17 Plaintiff from bringing claims that are legally, and factually, unsustainable.
                  18 Moreover, a dismissal with prejudice will certainly save Defendants the unnecessary
                  19 burden and expense of having to defend, for what will be a third time, against the
                  20 same claims that Plaintiff litigated to final judgment in Juhan I.
                  21   II I

                  22 II I
                  23 Ill
                  24 II I
                  25 II I
                  26 II I
                  27 II I
                  28 II I

                                                               6                 Case No. 3:l 9-cv-01501-DMS-LL
                               DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTrCE OF VOLUNTARY DISMISSAL
                Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1264 Page 7 of 9




                        IV.   CONCLUSION

                    2         For the foregoing reasons, Defendants respectfully request that the Court
                    3   grant Plaintiffs Voluntary Dismissal, but that it dismiss the entire action with
                    4 prejudice.
                    5
                                                             Respectfully submitted,
                    6
                    7                                        KLINEDINST PC
                    8
                    9
                        DATED: December 9, 2019              By:         /s/ Daniel S. Smith
                   10
                                                                   Ian A. Rambarran
                   11                                              Daniel S. Smith
         ,;t-
         .-I                                                       Attorneys for Defendants BANK OF NEW
   0     CX)       12
   OL!)
   .-I O'I
                                                                   YORK MELLON and BAYVIEW LOAN
   N <l'.
uw-
o...1:; ~
                   13                                              SERVICING, LLC
f-::) 0
U) (/)   lJ..
z ... ~
- l;j <l'.
                   14
fawu
z a'. '
- f- 0
~ (/) ~            15
   ::.:w
   .--t:;:
   0~              16
   CXlU
      <l'.
         (/)
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

                   28

                                                               7                 Case No. 3:l 9-cv-01501-DMS-LL
                               DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1265 Page 8 of 9




                                        CERTIFICATE OF SERVICE

    2                        Juhan v. Mortgage Registration Systems, Inc., et al.
                                      Case No. 3:19-cv-01501-DMS-LL
    3
        STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
    4
              At the time of service, I was over 18 years of age and not a party to this action. lam
    5   employed in the County of San Diego, State of California. My business address is 501 West
        Broadway, Suite 600, San Diego, California 92101.
    6
               On December 9, 2019, I served true copies of the following document(s) described as
    7   DEFENDANTS BANK OF NEW YORK MELLON AND BAYVIEW LOAN SERVICING,
        LLC'S RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL on the
    8   interested parties in this action as follows:

    9   Ernestine B. Juhan                               Plaintiff
        581 Rush Drive                                   VIA MAIL ONLY
   10   San Marcos, California 92078

   11
        Mark G. Rackers, Esq.                            Tel: (619) 338-6500
   12   Sheppard Mullin Richter & Hampton, LLP           Email: mrackers@sheppardmullin.com
        501 West Broadway, 19th Floor                    Counsel for American Mortgage Network, Inc.
   13   San Diego, CA 92101                              and American Mortgage Network, LLC

   14   Alison V. Lippa, Esq.                            Tel: (415) 844-9944
        McGuire Woods LLP                                Fax: (415) 844-9922
   15   Two Embarcadero Center, Suite 1300               Email: alippa@mcguirewoods.com
        San Francisco, CA 94111                          Counsel for Bank of America, N .A. and
   16                                                    Mortgage Electronic Registration Systems, Inc.

   17   Adam F. Summerfield, Esq.                        Tel: (213) 627-2268
        McGuireWoods LLP                                 Fax: (213) 627-2579
   18   355 S. Grand Ave., Suite 4200                    Email: asummerfield@mcquirewoods.com
        Los Angeles, CA 90071                            Counsel for Bank of America, N.A. and
   19                                                    Mortgage Electronic Registration Systems, Inc.

   20

   21          BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
        persons at the addresses listed in the Service List and placed the envelope for collection and
   22   mailing, following our ordinary business practices. I am readily familiar with the practice of
        Klinedinst PC for collecting and processing correspondence for mailing. On the same day that
   23   correspondence is placed for collection and mailing, it is deposited in the ordinary course of
        business with the United States Postal Service, in a sealed envelope with postage fully prepaid.
   24   am a resident or employed in the county where the mailing occurred. The envelope was placed in
        the mail at San Diego, California.
   25
              BY CM/ECF NOTICE OF ELECTRONIC FILING: l electronically filed the
   26 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
      who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
   27 who are not registered CM/ECF users will be served by mail or by other means permitted by the
      court rules.
   28

                                                1                 Case No. 3:19-cv-0 1501-DMS-LL
                DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                  Case 3:19-cv-01501-DMS-LL Document 34 Filed 12/09/19 PageID.1266 Page 9 of 9




                                 I declare under penalty of perjury under the laws of the United States of America that the
                          foregoing is true and correct and that I am employed in the office of a member of the bar of this
                      2   Court at whose direction the service was made.

                      3          Executed on December 9, 2019, at San Diego, California.

                      4
                      5                                                    \ j~
                                                                           Tinamarie A Herrera
                                                                                                   -19LJ)~
                      6
                      7
                      8
                      9

                     10
                     11
           '<i"
           .-l
     oco             12
     OU"l
     .-l(J)
     N <l'.
uw-                  13
Q_   I:;~
I-- ::, 0
l/1 V)     u.
z   ... '.j
- I--<{
                     14
@t±ju
z    0::      -
- I-- 0
~V) ~
                     15
     ~w
     .-lL
     0~              16
     co u
        <{
           V)
                     17
                     18
                     19

                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                  2                 Case No. 3:19-cv-01501-DMS-LL
                                  DEFENDANTS' RESPONSE TO PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
